DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 37 objected to because of the following informalities:  Claim 37 should depend from claim 36, not claim 32 as evidenced by claims 30 and 31.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 585,949. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 10, 585,949 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.


It is clear that all the elements of the application claim 21 are to be found in patent claim 1 as the application claim 21 fully encompasses patent claim 1. The difference between the application claim 21 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 21 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 585,949. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 32 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 10, 585,949 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 32 are to be found in patent claim 1 as the application claim 32 fully encompasses patent claim 1. The difference between the application claim 32 and the patent claim 1 lies in the fact that the patent claim includes more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 32.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since 

Application 17/115,046
Patent 10,585,949 - Application 15/561,909
21. A system for disseminating and updating electronic guides, the system comprising: 

(a) an electronic guide database having a plurality of electronic guides, each electronic guide having at least one 3D model associated with a physical object, 

(b) an encoded tag, and 

(c) at least one task having instructions relating to the physical object; 

(d) an electronic guide distribution server in electronic communication with the electronic guide database and a plurality of user electronic devices, 

(e) wherein the electronic guide distribution server is configured to receive from a first user electronic device a first encoded tag data associated with a first physical object, 

(f) retrieve from the electronic guide database a first electronic guide having a first encoded tag associated with the first encoded tag database, 

(g) transmit the first electronic guide to the first user electronic device, and 

(h) receive a first transmitted usage data from the first user device; and 

(i) an electronic guide manager configured to improve the first electronic guide in view of the first received usage data by at least one of adding a new task to the first electronic guide 


(a) an electronic guide generator having a 3D model repository with a plurality of 3D models, each 3D model associated with a physical object and 

(b) an encoded tag, and 

(c) a task repository having a plurality of tasks, each task associated with at least one physical object and at least one encoded tag, the task conveying instructions for performing at least one physical manipulation of the at least one physical object, 

(e) the electronic guide generator configured to generate an electronic guide having at least one 3D model from the 3D model repository and at least one task from the task repository in response to receiving a scan data; 

(d) a plurality of user electronic devices, 

(e) each user electronic device having a scanner configured to scan an encoded tag on an object to generate the scan data including data associated with the encoded tag, 

a scan data transmitter configured to transmit scan data, 

(h) an electronic guide receiver configured to receive an electronic guide having at least one 3D model and at least one task, and 

a display configured to display the received electronic guide and instructions for 

(h) wherein each user electronic device is configured to transmit usage data relating to the use of a generated electronic guide, time using a generated electronic guide, and number of repeats of a portion of a guide; 

(d) an electronic guide distribution server in electronic communication with the electronic guide generator and the plurality of user electronic devices, and 

(g) configured to receive a scan data from a user electronic device, transmit the scan data to the electronic guide generator, 

receive a generated electronic guide from the electronic guide generator, the generated electronic guide associated with the scan data, and 

(g) transmit the generated electronic guide to a user electronic device; and 

(i) at least one electronic guide manager in communication with the electronic guide generator and configured to receive transmitted usage data and improve the generated electronic guide by at least one of adding a new task to the task repository and modify an existing task in the task repository in view of received usage data.


(a) an electronic guide database having a plurality of electronic guides, each electronic guide having at least one 3D model associated with a physical object, 

(b) an encoded tag, and 

(c) at least one task having instructions relating to the physical object; 

(d) a plurality of user electronic devices, each user electronic device having a scanner configured to scan an encoded tag on a physical object to generate scan data including encoded tag data associated with the physical object, 

(e) a scan data transmitter configured to transmit encoded tag data to an electronic guide distribution server, 

(f) an electronic guide receiver in communication with the electronic guide distribution server and configured to receive a transmitted electronic guide, 

(g) a display configured to display the received electronic guide and at least one task associated with the received electronic guide, 

(h) the task comprising instructions for performing at least one physical manipulation of the scanned one physical object, 

(i) retain usage data relating to the received electronic guide, and transmit the retained usage data to the electronic guide distribution server; 

(j) the electronic guide distribution server in electronic communication with the electronic guide database and the plurality of user electronic devices, 

(j) wherein the electronic guide distribution server is configured to receive encoded tag data from the plurality of user electronic devices, 

(k) transmit electronic guides associated with received tag data to the plurality of user electronic devices, and receive a plurality of 

(l) electronic guide manager configured to improve at least one electronic guide in the plurality of electronic guides in view of the received usage data, by at least one of adding a new task and modify an existing task in the at least one electronic guide.



(a) an electronic guide generator having a 3D model repository with a plurality of 3D models, each 3D model associated with a physical object and 

(b) an encoded tag, and 

(c) a task repository having a plurality of tasks, each task associated with at least one physical object and at least one encoded tag, the task conveying instructions for performing at least one physical manipulation of the at least one physical object, 

(a+c) the electronic guide generator configured to generate an electronic guide having at least one 3D model from the 3D model repository and at least one task from the task repository in response to receiving a scan data; 

(d) a plurality of user electronic devices, each user electronic device having a scanner configured to scan an encoded tag on an object to generate the scan data including data associated with the encoded tag, 

a scan data transmitter configured to transmit scan data, 

(f) an electronic guide receiver configured to receive an electronic guide having at least one 3D model and at least one task, and 

(g) a display configured to display the received electronic guide and instructions for performing at least one physical manipulation of the at least one physical object associated with the at least one task; 

(h+i) wherein each user electronic device is configured to transmit usage data relating to the use of a generated electronic guide, time using a generated electronic guide, and number of repeats of a portion of a guide; 

(e) an electronic guide distribution server in electronic communication with the electronic guide generator and the plurality of user electronic devices, and 

(g) configured to receive a scan data from a user electronic device, transmit the scan data to the electronic guide generator, 

(k) receive a generated electronic guide from the electronic guide generator, the generated electronic guide associated with the scan data, and transmit the generated electronic guide to a user electronic device; and 

(l) at least one electronic guide manager in communication with the electronic guide generator and configured to receive transmitted usage data and improve the generated electronic guide by at least one of adding a new task to the task repository and modify an existing task in the task repository in view of received usage data.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-29, 32-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (U. S. Patent Application Publication 2015/0185825 A1, hereafter ‘825) and in view of Todeschini et al (U. S. Patent Application Publication 2016/0171775 A1, hereafter ‘775).

Claims 1-20 (Cancelled).

Regarding claim 21 (New), Mullins teaches A system for disseminating and updating electronic guides (‘825; figs. 1-6; ¶ 0019), the system comprising: an electronic guide database (‘825; fig. 2, element 208, storage device; fig. 6, element 606, database; ¶ 00033; ¶ 0048; a 
Mullins teaches various types of content materials, models, graphics and the like to assist a user with interacting with the visually indented object or device but does not use the terminology of “electronic guide.”
Todeschini, working in the same field of endeavor, however, teaches disseminating electronic guides to a user in an AR environment (‘775: fig. 2; ¶ 0014-0016; relevant information about the identified object is displayed as if it were actually on the physical object. The information may be information from a user guide, metadata, video, animation, or any other type of information useful in demonstrating features and use of the product, generally referred to as content) for the benefit of facilitating, through AR technology, interactive object/device specific information and guidance for the object/device in its actual environment to appropriately meet the needs of the user.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the electronic guide” teachings of Todeschini with the system for disseminating electronic guides as taught by Mullins for the benefit of facilitating, through AR technology, interactive object/device specific information and guidance for the object/device in its actual environment to appropriately meet the needs of the user.

In regard to claim 22 (New), Mullins and Todeschini teach the system of claim 21 and further teach wherein the electronic guide distribution server is configured to receive from a second user electronic device (‘825; figs. 1, 8 and 12; ¶ 0057-0058; ¶ 0072-0074; network interface 1220 transmits physical object identifiers including scan data (path 810) from a second user device to server 110; a computing system can include clients and servers) a second encoded tag data associated with a second physical object, retrieve from the electronic guide database (‘825; fig. 2, element 208, storage device; fig. 6, element 606, database; ¶ 00033; ¶ 0048; a "database" is a data storage resource and may store data structured as a text file, a table, a spreadsheet, a relational database (e.g., an object-relational database), a triple store, a hierarchical data store, or any suitable combination thereof)) a second electronic guide having a second encoded tag associated with the second encoded tag database (‘825; fig. 2, element 208, storage device; fig. 6, element 606, database; ¶ 00033; ¶ 0048; a "database" is a data storage resource and may store data structured as a text file, a table, a spreadsheet, a relational database (e.g., an object-relational database), a triple store, a hierarchical data store, or any suitable combination thereof)), transmit the second electronic guide to the second user electronic device (‘825; fig. 8, path 814; ¶ 0058), and receive a second transmitted usage data from the second user device (‘825; figs. 1, 8 and 12; ¶ 0057-0058; ¶ 0072-0074; network interface 1220 transmits physical object identifiers including scan and usage data (path 810) to server 110; ¶ 0032; usage data; a computing system can include clients and servers); and wherein the electronic guide manager (‘825; ¶ 0039-0040) is configured to improve the second generated electronic guide in view of the second received usage data (‘825; ¶ 0028-0030; ¶ 0039-0040) by at least one of adding a new task to the second received usage data (‘825; ¶ 0028-0030; ¶ 0039-0040; adding a 

Regarding claim 23 (New), Mullins and Todeschini teach the system of claim 22 and further teach wherein the electronic guide manager is configured to improve the first electronic guide in view of the first received usage data (‘825; ¶ 0028-0030; ¶ 0039-0040; first received usage data) and the second received usage data (‘825; ¶ 0028-0030; ¶ 0039-0040; second received usage data) by at least one of adding a new task to the first electronic guide (‘825; ¶ 0028-0030; ¶ 0039-0040; adding a new task) and modify an existing task in the first electronic guide (‘825; ¶ 0028-0030; ¶ 0039-0040; modify an existing task).

In regard to claim 24 (New), Mullins and Todeschini teach the system of claim 21 and further teach the system as further comprising a plurality of user electronic devices (‘825; fig. 1, element 101; ¶ 0025; ¶ 0072; clients (101); a computing system can include clients and servers), each user electronic device having: a scanner (‘825; figs. 1 and 2, element 101 containing sensors 202; ¶ 0025; ¶ 0035-0036; cameras, proximity sensors, location sensor, etc.) configured to scan an encoded tag on a physical object (‘825; figs. 1 and 2; ¶ 0019; ¶ 0044) to generate scan data including encoded tag data associated with the physical object (‘825; figs. 1 and 2; ¶ 0019; ¶ 0044), a scan data transmitter configured to transmit encoded tag data (‘825; figs. 1, 8 and 12; ¶ 0057-0058; ¶ 0073-0074; network interface 1220 transmits physical object identifiers including scan data (path 810) to server 110) to the electronic guide distribution server (‘825; fig. 1, element 110), an electronic guide receiver (‘825; fig. 1, element 101) configured to receive an electronic guide (‘825; figs. 1, 8 and 12; ¶ 0057-0058; ¶ 0073-0074; network interface 1220 

Regarding claim 25 (New), Mullins and Todeschini teach the system of claim 24 and further teach wherein each user electronic device is configured to retain usage data relating to the received electronic guide (‘825; ¶ 0032), and to transmit the retained usage data to the electronic guide distribution server (‘825; figs. 1, 8 and 12; ¶ 0057-0058; ¶ 0073-0074; network interface 1220 transmits physical object identifiers including scan and usage data (path 810) to server 110).

In regard to claim 26 (New), Mullins and Todeschini teach the system of claim 25 and further teach wherein the retained usage data comprises data relating to the use of a generated electronic guide (‘825; ¶ 0032), time using a generated electronic guide (‘825; ¶ 0032; how long the user has interacted with the physical object and other analytics), and number of repeats of a other analytics).

Regarding claim 27 (New), Mullins and Todeschini teach the system of claim 25 and further teach wherein the electronic guide distribution server is configured to retain transmitted usage data (‘825; ¶ 0028-0030; ¶ 0039-0040) from a plurality of user electronic devices (‘825; figs. 1, 8 and 12; ¶ 0057-0058; ¶ 0072-0074; network interface 1220 transmits physical object identifiers including scan and usage data (path 810) to server 110; ¶ 0032; usage data; a computing system can include clients and servers).

In regard to claim 28 (New), Mullins and Todeschini teach the system of claim 27 and further teach wherein the electronic guide manager (‘825; ¶ 0039-0040) is configured to improve at least one electronic guide in view of the retained transmitted usage data (‘825; ¶ 0028-0030; ¶ 0039-0040).

Regarding claim 29 (New), Mullins and Todeschini teach the system of claim 28 and further teach wherein the electronic guide manager (‘825; ¶ 0039-0040) is configured to improve the at least one electronic guide by at least one of adding a new 3D model (‘825; ¶ 0019-0021; ¶ 0030; ¶ 0046; 3D models stored locally and on server 110; detect, generate, and identify identifiers such as feature points of a physical object being viewed or pointed to at the viewing device using an optical device of the viewing device to capture the image of the physical object. The viewing device may identify the physical object based on the identifiers of the physical object and tracking data; ¶ 0049-0050; contextual content dataset depends on objects or images 

In regard to claim 32 (New), Mullins teaches a system for disseminating and updating electronic guides (‘825; figs. 1-6; ¶ 0019), the system comprising: an electronic guide database (‘825; fig. 2, element 208, storage device; fig. 6, element 606, database; ¶ 00033; ¶ 0048; a "database" is a data storage resource and may store data structured as a text file, a table, a spreadsheet, a relational database (e.g., an object-relational database), a triple store, a hierarchical data store, or any suitable combination thereof)) having a plurality of electronic guides (‘825; fig. 6, element 606; content dataset and virtual content dataset; ¶ 0019; user interface may include an interactive user interface or a static menu of information identifying the physical object being looked at or pointed to by the viewing device of the user. In another example, the virtual user interface may include interactive virtual functions associated with functions of the physical object (e.g., a virtual red button when activated stops the particular machine). The virtual user interface may also display dynamic information, such as status update (e.g., virtual green light to indicate that the machine is operating as expected), each electronic guide having at least one 3D model associated with a physical object (‘825; ¶ 0019-0021; ¶ 0030; ¶ 0046; 3D models stored locally and on server 110; detect, generate, and identify identifiers such as feature points of a physical object being viewed or pointed to at the viewing device using an optical device of the viewing device to capture the image of the physical object. The viewing device may identify the physical object based on the identifiers of the physical object and tracking data. The viewing device then retrieves the virtual user interface associated with the physical object. The viewing device may include a screen to display the retrieved virtual 
Mullins teaches various types of content materials, models, graphics and the like to assist a user with interacting with the visually indented object or device but does not use the terminology of “electronic guide.”
Todeschini, working in the same field of endeavor, however, teaches disseminating electronic guides to a user in an AR environment (‘775: fig. 2; ¶ 0014-0016; relevant information about the identified object is displayed as if it were actually on the physical object. The information may be information from a user guide, metadata, video, animation, or any other type of information useful in demonstrating features and use of the product, generally referred to as content) for the benefit of facilitating, through AR technology, interactive object/device specific information and guidance for the object/device in its actual environment to appropriately meet the needs of the user.

Regarding claim 33 (New), Mullins and Todeschini teach the system of claim 32 and further teach wherein the electronic guide manager is configured to improve a first electronic guide in view of the first received usage data (‘825; ¶ 0028-0030; ¶ 0039-0040; first received usage data) and the second received usage data (‘825; ¶ 0028-0030; ¶ 0039-0040; second received usage data) by at least one of adding a new task to the first electronic guide (‘825; ¶ 0028-0030; ¶ 0039-0040; adding a new task) and modify an existing task in the first electronic guide (‘825; ¶ 0028-0030; ¶ 0039-0040; modify an existing task).

In regard to claim 34 (New), Mullins and Todeschini teach the system of claim 32 and further teach wherein the retained usage data comprises data relating to the use of a generated electronic guide (‘825; ¶ 0032), time using a generated electronic guide (‘825; ¶ 0032; how long the user has interacted with the physical object and other analytics), and number of repeats of a portion of a guide (‘825; ¶ 0032; how long the user has interacted with the physical object and other analytics).

Regarding claim 35 (New), Mullins and Todeschini teach the system of claim 32 and further teach wherein the electronic guide manager (‘825; ¶ 0039-0040) is configured to improve the at least one electronic guide by at least one of adding a new 3D model (‘825; ¶ 0019-0021; ¶ 0030; ¶ 0046; 3D models stored locally and on server 110; detect, generate, and identify identifiers such as feature points of a physical object being viewed or pointed to at the viewing device using an optical device of the viewing device to capture the image of the physical object. The viewing device may identify the physical object based on the identifiers of the physical object and tracking data; ¶ 0049-0050; contextual content dataset depends on objects or images scanned by the viewing device to add additional content) and modifying an existing 3D model (‘825; ¶ 0028-0030; ¶ 0039-0040; ¶ 0049-0050; modify an existing 3D model).

In regard to claim 38 (New), Mullins and Todeschini teach the system of claim 32 and further tech wherein at least one electronic guide comprises an interactive electronic guide configured to synchronize a 3D model of a physical object on a display on a user electronic device with a camera view of the physical object from the user electronic device (‘775; ¶ 0019; ¶ 0027).

Regarding claim 39 (New), Mullins and Todeschini teach the system of claim 32 and further teach wherein at least one electronic guide comprises an interactive electronic guide configured to show the instructions associated with a task on a display on a user electronic device (‘775; ¶ 0024).

In regard to claim 40 (New), Mullins and Todeschini teach the system of claim 39 and further teach wherein at least one electronic guide is configured to show, on the user electronic device display, a 3D model of a physical object that may be manipulated on the user electronic device (‘825; ¶ 0029-0032; tracking data related to the factory machine 114 as detected by internal sensors in the viewing device 101 and by tracking sensors 112 external to the viewing device 101 are used to generate a template for a virtual user interface to display information about the factory machine 114 (e.g., machine name A for drilling) by associating the virtual interface with feature points and the tracking data related to the factory machine manipulating the displayed model in synchronism with the sensed environment).

Claims 30, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (U. S. Patent Application Publication 2015/0185825 A1, hereafter ‘825) as applied to claims 1-29, 32-35 and 38-40 above, and in view of Todeschini et al (U. S. Patent Application Publication 2016/0171775 A1, hereafter ‘775) as applied to claims 1-29, 32-35 and 38-40 above, and further in view of Janneh (U. S. Patent Application Publication 2013/0270341 A1, hereafter ‘341).

In regard to claim 30 (New), Mullins and Todeschini teach the system of claim 21 but do not explicitly teach comprising at least one encoded tag producer, the at least one encoded tag producer configured to generate new encoded tags associated with at least one physical object, at least one 3D model, and at least one task.
Janneh, working in the same field of endeavor, however, teaches comprising at least one encoded tag producer, the at least one encoded tag producer configured to generate new encoded tags associated with at least one physical object, at least one 3D model, and at least one task (‘341; figs. 1, 2A and 2B; Abstract; ¶ 0017-0022; receive requests from central controller 15 and generate identifiers) for the benefit of properly identifying equipment or objects and allowing any updating or modification as required.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Janneh of encoded tag producing devices and methods with the system for disseminating electronic guides as taught by Todeschini and Mullins for the benefit of properly identifying equipment or objects and allowing any updating or modification as required.

Regarding claim 31 (New), Mullins, Todeschini and Janneh further wherein the encoded tag producer is configured to associate a new encoded tag (‘341; figs. 1, 2A and 2B; Abstract) with a new physical object (‘825; ¶ 0021; ¶ 0040).

In regard to claim 36. (New), Mullins and Todeschini teach the system of claim 32 but do not teach the system as further comprising at least one encoded tag producer, the at least one 
Janneh, working in the same field of endeavor, however, teaches comprising at least one encoded tag producer, the at least one encoded tag producer configured to generate new encoded tags associated with at least one physical object, at least one 3D model, and at least one task (‘341; figs. 1, 2A and 2B; Abstract; ¶ 0017-0022; receive requests from central controller 15 and generate identifiers) for the benefit of properly identifying equipment or objects and allowing any updating or modification as required.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Janneh of encoded tag producing devices and methods with the system for disseminating electronic guides as taught by Todeschini and Mullins for the benefit of properly identifying equipment or objects and allowing any updating or modification as required.

Regarding claim 37 (New), Mullins and Todeschini further teach wherein the encoded tag producer is configured to associate a new encoded tag (‘341; figs. 1, 2A and 2B; Abstract) with a new physical object (‘825; ¶ 0021; ¶ 0040).


Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 7027642 B2	Image Processing Device, Method, and Storage Medium – An image processing device appropriately extracts an entire object 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613